Case 2:20-cv-06312-SDW-LDW Document 50 Filed 08/06/20 Page 1 of 6 PageID: 100



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

STEPHANIE JONES,
                               Plaintiff,
       -against                                           Case No. 2:20-cv-06312-SDW-LDW


FOX ROTHSCHILD LLP, and
IAN W. SIMINOFF.
                      Defendants.



   PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT IAN

  SIMINOFF’S MOTION FOR PARTIAL DISMISSAL UNDER FEEDERAL RULE OF

                          CIVIL PROCEDURE 12(B)(6) and 12(B)(1)


Plaintiff, Stephanie L. Jones, by and through her attorneys, hereby submit this Memorandum of

Law in opposition to Defendant Ian Siminoff’s Motion to Dismiss Plaintiffs claims.


  I.   INTRODUCTION


Defendant Siminoff is a sexual deviant and accused attempted rapist. In an attempt to justify the

horrific acts of sexual harassment he visited upon Ms. Jones, Defendant Siminoff is now engaging

in revisionist history. Ms. Jones did not have a “consensual relationship” with Defendant Siminoff,

she was a victim of his savagery. From this base and seeking to escape the well-deserved light of

negative publicity that litigating this case in this Court will continue to shine on him, Siminoff

launches his effort to persuade the Court to dismiss the Complaint against him in its entirety. For

the reasons set forth herein, the Court should deny Siminoff’s Motion to Dismiss with respect to

Counts II, III, V1 (civil assault and battery) and VII.
Case 2:20-cv-06312-SDW-LDW Document 50 Filed 08/06/20 Page 2 of 6 PageID: 101



  II.   BACKGROUND FACTS

By way of background facts, Ms. Jones incorporates herein by reference as if set forth in full

paragraphs 1-49 of the Complaint.


 III.   ARGUMENT

A. Legal Standards for Dismissal Under Rule 12(b)(6):

Motions to dismiss under Rule 12(b)(6) are analyzed under the standard announced in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007). Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). To defeat

a motion to dismiss, the complaint must state a claim that is “plausible on its face.” Iqbal, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 570). A claim is plausible on its face “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. at 678. “Determining whether a complaint states a plausible

claim for relief [is]…a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679.

B. Legal Standard for Dismissal Under Rule 12(b)(1):

There are two types of motions to dismiss for lack of subject matter jurisdiction: a facial attack

and a factual attack. Siminoff has mounted a facial attack on the Complaint. In reviewing a facial

challenge, the court must accept the plaintiff’s allegations regarding jurisdiction as true and draw

all reasonable inferences in favor of the non-moving party. Raila v. U.S., 355 F.3d 118, 119 (2d

Cir. 2004). In evaluating subject matter jurisdiction, a court may consider 1) the Complaint alone,

2) the Complaint supplemented by undisputed facts evidenced in the record, or 3) the Complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts. Tewari De-Ox Sys.,

Inc. v. Mountain States/Rosen, Ltd. Liab. Corp., 757 F.3d 481, 483 (5th Cir.2014). If the court

lacks subject matter jurisdiction, it should dismiss without prejudice, In re Great Lakes Dredge &
Case 2:20-cv-06312-SDW-LDW Document 50 Filed 08/06/20 Page 3 of 6 PageID: 102



Dock Co., LLC, 624 F.3d 201, 209 (5th Cir. 2010), and grant the plaintiff leave to replead and

include any necessary allegations establishing subject matter jurisdiction.



Federal Rule of Civil Procedure 15(a) states that leave to replead should “be freely given when

justice so requires.” Fed. R. Civ. P. 15(a); Manning v. Utilities Mut. Insur. Co., 254 F.3d 387, 402

(2d Cir. 2001) (on a motion to dismiss, the interests of justice of Rule 15(a) strongly favor allowing

a plaintiff to replead). As the Circuit has observed,

           …[T]he principle that permission to amend to state a claim should be freely granted is
           likewise applicable to dismissals for failure to plead an adequate basis for federal
           jurisdiction. In dismissing a complaint for failure to show jurisdiction, the court should
           heed the admonition of Rule 15 and allow amendment ‘freely’ if it appears at all possible
           that the plaintiff can correct the defect….Although the decision whether to grant leave to
           amend is within the discretion of the district court, refusal to grant leave must be based on
           a valid ground. Where the possibility exists that the defect can be cured and there is no
           prejudice to the defendant, leave to amend at least once should normally be granted as a
           matter of course.

Oliver Schools, Inc. v. Foley, 930 F.2d 248, 252-253 (2d Cir. 1991) (citations and internal

quotations omitted).


            THERE IS NO BASIS TO DISMISS MS. JONES’S STATE LAW CLAIMS

       1. There is no Basis to Dismiss Ms. Jones’s Claims Under the New York Human Rights
          Laws Under Either Rule 12(b)(1) or Rule 12(b)(6) Because she Worked and
          Experienced Discriminatory Impact in New York

The Jones Declaration1 makes clear that although Ms. Jones was a New Jersey resident, she can

plead and prove facts demonstrating not only that she worked in New York, but also that

Siminoff’s conduct made unlawful under the NYSHRL and NYCHRL had an impact on her in

New York State and New York City. Accordingly, Ms. Jones respectfully requests that the Court




1
    The “Jones Declaration” refers to the Certification of Plaintiff Stephanie Jones. Docket # 23.
Case 2:20-cv-06312-SDW-LDW Document 50 Filed 08/06/20 Page 4 of 6 PageID: 103



grant her leave to file an Amended Complaint demonstrating that Siminoff’s discriminatory

conduct had an impact on her in New York City and New York State.



   2. Ms. Jones’s Claims for Assault, Battery and IIED are not Time-Barred

New York’s three-year statute of limitations for tort claims applies to her claims for intentional

infliction of emotional distress (Count VII) and civil assault and battery (Count V) because those

claims arose in New York. First, as discussed above, Siminoff sent offensive text messages to Ms.

Jones while he was working in Fox’s New York office. Second, and most importantly, as reflected

in the Jones Declaration, during the relevant time period Ms. Jones frequently worked in Fox’s

New York office, often pursuant to Fox’s “no boundaries” work policy. Thus, her claims arose in

New York and are subject to New York’s three-year statute of limitations for personal injury

claims, NYCPLR §214(5). Accordingly, because Ms. Jones filed this action within three (3) years

of her termination, i.e., before June 21, 2020, her state and city law claims are not time-barred.



Accordingly, Ms. Jones respectfully requests that the Court grant her leave to file an Amended

Complaint demonstrating that Fox’s discriminatory conduct had an impact on her in New York

City and New York State.



   3. Ms. Jones’s New Jersey Law Against Discrimination Claim is Viable

In this ‘Hail Mary’ attempt to have Ms. Jones NJLAD claims dismissed, Defendant Siminoff relies

on the two-year statute of limitations detailed in N.J.S.A. 2A:14-2. Defendant Siminoff

conveniently failed to mention as of December 1, 2019 the statute of limitations for N.J.S.A.

2A:14-2 has been extended from two (2) years to seven (7) years, and it provides victims of sex
Case 2:20-cv-06312-SDW-LDW Document 50 Filed 08/06/20 Page 5 of 6 PageID: 104



crimes a two (2) year look back period to file time-barred claims. Ms. Jones’s claims qualify under

the two year look back period.



Ms. Jones respectfully requests that the Court grant her leave to file an Amended Complaint to

demonstrate that her claims are valid pursuant to New Jersey P.L. 2019, c.120 (S477 SCS), which

expands the statute of limitations for N.J.S.A. 2A:14-2.



   4. Ms. Jones’s negligence claim

Ms. Jones respectfully requests that the Court grant her leave to file an Amended Complaint. Ms.

Jones will withdraw her negligence claim against defendant Siminoff due to the exclusivity

provision of the New York and New Jersey Workers’ Compensation statutes.



   5. Ms. Jones Should be Granted Leave to Amend

To the extent the Court believes that Counts II, III, V (civil assault and battery) and VII should not

be dismissed, the Jones Declaration makes clear that Ms. Jones can allege facts in an Amended

Complaint sufficient to show that Counts II, III, V (civil assault and battery) and VII should not

be dismissed.



Accordingly, Ms. Jones respectfully requests that the Court grant her leave to file an Amended

Complaint.


 IV.   CONCLUSION

For the foregoing reasons, Plaintiff, Stephanie L. Jones, respectfully requests that the Court deny

Defendant Ian W. Siminoff’s Motion to Dismiss Plaintiff’s Complaint.
Case 2:20-cv-06312-SDW-LDW Document 50 Filed 08/06/20 Page 6 of 6 PageID: 105




                                   ___s/Tyrone Anthony Blackburn_______________
                                   Tyrone Anthony Blackburn
                                   T. A. Blackburn Law, PLLC
                                   1242 East 80th Street, 3rd Floor
                                   Brooklyn NY 11236
                                          and
                                   Robert T Vance Jr
                                   Law Offices of Robert T Vance Jr
                                   100 South Broad Street, Suite 1525
                                   Philadelphia PA 19110


                                                   Attorneys for Stephanie L. Jones
